Citation Nr: 1031726	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
postoperative testicular carcinoma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for prostate 
cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for lung 
cancer.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
abdominal cancer.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of lymph node left side of neck, soft tissue cancer.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for scars 
and scar damage secondary to postoperative testicular carcinoma.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for tooth 
loss and receding gums secondary to postoperative testicular 
carcinoma.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis right hand including middle, third, and index fingers; 
arthritis left thumb; poor circulation of both hands and arms 
secondary to postoperative testicular carcinoma.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for collapse 
lung/pneumonia secondary to postoperative testicular carcinoma.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for hearing 
loss secondary to postoperative testicular carcinoma.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for nerve 
damage left leg and foot secondary to postoperative testicular 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his November 2008 Form 9, the Veteran requested a hearing at a 
local VA office before a member of the BVA.  It appears that the 
Veteran failed to report to a December 2009 video conference 
hearing at the Detroit RO.  Ordinarily, when an appellant fails 
to appear for a scheduled hearing and a request for a 
postponement has not been received and granted, no further 
request for a hearing will be granted in the same appeal unless 
such failure to appear was with good cause.  See 38 C.F.R. 
§ 20.704(d).  In this case, an email dated in July 2010 between 
two VA personnel indicates that the Veteran will not attend a 
video hearing and will only come to an in-person hearing.  The 
Board observes that a timely motion requesting a new hearing is 
not of record.  38 C.F.R. § 20.704(d).  Nevertheless, as these 
claims have not been processed since the December 2009 failure to 
report and that hearing was scheduled as a video conferencing 
hearing and the Veteran now indicates that he will only appear 
for an in-person hearing, the Board finds that a remand to 
schedule a hearing before a member of the Board is in order.  
38 C.F.R. § 20.700(e).


Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative must be provided with notice 
as to the time and place to report for said 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


